DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 12, ultimate line, the word “connected” has been replaced with 
--connected to—for grammatical flow.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The art made of record fails to disclose or suggest a USB charger having, among other clamed allowable limitations, a main body with a plurality of USB charging ports wherein the main body has a plurality of power processing modules and each module having two USB charging ports connected thereto wherein each port has different specification and the two ports are spaced apart less than 2mm in distance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The foreign document CN-103309835A teaches a power supply having a plurality of downstream USB ports wherein each USB port supports different charging regime.
US patents ‘524, ‘968, ‘902, ‘079 and ‘824 all teach a plurality of types of tablet devices charging via USB connections through a docking station.
US patent ‘944 teaches a USB charging station for a plurality of tablets.


Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087